NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


              JOHN and ROBIN KAYSER, Petitioners/Appellees,

                                         v.

                 MATTHEW YOUNG, Respondent/Appellant.

                            No. 1 CA-CV 21-0424 FC
                                 FILED 5-5-2022


            Appeal from the Superior Court in Mohave County
                         No. L8015D0200907082
            The Honorable Kenneth Gregory, Judge Pro Tempore

                        AFFIRMED IN PART;
                  VACATED AND REMANDED IN PART


                                APPEARANCES

John and Robin Kayser, Lake Havasu City
Petitioners/Appellees

Aspey, Watkins & Diesel, PLLC, Flagstaff
By Zachary J. Markham, Zacharias N. Hope
Counsel for Respondent/Appellant


                        MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.
                        KAYSER, et al. v. YOUNG
                          Decision of the Court

G A S S, Vice Chief Judge:

¶1            This case arises over maternal grandparents’ request for
visitation with their grandchild following the birth mother’s death in 2017.
The superior court granted grandparents’ request over father’s objection.
Father appeals the superior court’s orders granting visitation between
grandparents and the child, requiring father “not unreasonably” interfere
with grandparents’ communications with the child, and restricting father’s
ability to relocate. The superior court also awarded attorney fees to
grandparents, which father appeals. We affirm the visitation and
communication orders, but we vacate the attorney-fee and relocation
orders.

              FACTUAL AND PROCEDURAL HISTORY

¶2            This court views the facts in the light most favorable to
sustaining the superior court’s orders. See Lehn v. Al-Thanayyan, 246 Ariz.
277, 283, ¶ 14 (App. 2019).

¶3            Four months after the child’s birth, father and birth mother
experienced financial difficulties, so the three moved into grandparents’
home. Within three months, birth mother “was diagnosed with Stage 4
breast cancer.” While birth mother was receiving intensive care and father
was working, grandparents cared for the child. The multigenerational
family lived together for four years until birth mother passed in 2017.

¶4            Father, grandparents, and the child continued living together
for eight months. Father soon began dating a woman (adoptive mother).
They married and adoptive mother adopted the child. Meanwhile, the
relationship between father and grandparents became strained. Father
alleged grandparents introduced the child to lewd content, had public
outbursts, had alcohol and drug problems, and emotionally dumped their
grief over their daughter’s death on the child. Father also harbored
resentment toward grandparents because he believed he retained an
interest in a home they purchased. As a result, father severely limited
grandparents’ interactions with the child.

¶5            Grandparents petitioned for third-party visitation rights with
the child, which father opposed. After an evidentiary hearing, the superior
court awarded grandparents a gradual visitation schedule culminating in
one weekend and one dinner per month, and two separate two-week blocks
during summer breaks. The court also ordered the parties to “not




                                     2
                         KAYSER, et al. v. YOUNG
                           Decision of the Court

unreasonably restrict the [child’s] communication” with grandparents and
ordered father not to relocate unless he complied with A.R.S. § 25-408.

¶6           Father later raised allegations from the grandparents’ former
daughter-in-law regarding previously unaddressed concerns. Based on the
new concerns and to allow adoptive mother an opportunity to testify, the
superior court set a second evidentiary hearing to reconsider its earlier
ruling.

¶7           At the second evidentiary hearing, adoptive mother testified
she believed visitation should be initially limited. Accounting for adoptive
mother’s concerns, the superior court reduced the visitation award to one
nine-hour block per month and one week each summer. The superior court
retained the relocation and communication orders, and later awarded
grandparents attorney fees under A.R.S. § 25-324.A. Father timely
appealed. This court has jurisdiction under article VI, section 9, of the
Arizona Constitution, and A.R.S. §§ 12-120.21.A.1 and 12-2101.A.2.

                                 ANALYSIS

¶8         Father     contests   the    superior    court’s visitation,
communication, relocation, and attorney-fee orders. We address each in
turn.

I.     Best-Interests Analysis

¶9             Father argues the superior court abused its discretion in
awarding visitation to grandparents by “(1) failing to properly weigh the
evidence that [father] presented showing that visitation is contrary to the
best interests of the child [and] (2) failing to give ‘special weight’ to
[father]’s opinion on whether visitation is in the best interests of the child.”
We disagree.

¶10           This court reviews an order awarding visitation to
grandparents for abuse of discretion. McGovern v. McGovern, 201 Ariz. 172,
175, ¶ 6 (App. 2001). An abuse of discretion occurs when the superior court
commits an error of law in reaching a discretionary conclusion or when no
competent evidence supports the superior court’s decision. Engstrom v.
McCarthy, 243 Ariz. 469, 471, ¶ 4 (App. 2018); see also Pridgeon v. Super. Ct.,
134 Ariz. 177, 179 (1982) (“a clear absence of evidence” warrants reversal).

¶11            Section 25-409 governs third-party visitation rights. That
statute says, “[i]n deciding whether to grant visitation to a third party, the
[superior] court shall give special weight to the legal parents’ opinion of what


                                       3
                           KAYSER, et al. v. YOUNG
                             Decision of the Court

serves their child’s best interests.” A.R.S. § 25-409.E (emphasis added). The
statute also provides a non-exhaustive list of “relevant factors” the superior
court shall consider. A.R.S. § 25-409.E.1–5.

       A.      Sufficiency of the Analysis and Evidence

¶12            Here, the superior court considered each of the enumerated
best-interests factors in its first order, describing in detail its relevant factual
findings. It later reiterated its earlier findings in its second order. Father
argues the superior court did not adequately consider testimony about
maternal grandmother’s emotional breakdowns and public outbursts, an
investigator’s report advising against unsupervised visitation, and
adoptive mother’s testimony regarding psychological trauma to the child.

¶13            To begin, the superior court did consider that evidence. It
considered the investigator’s report because it explicitly referenced the
report in its first order. The superior court also quoted the investigator’s
belief the relationship was “significant” and loving, and that a continued
relationship would be “very important.” The superior court further held a
separate hearing to consider adoptive mother’s testimony.

¶14            Next, the superior court’s findings were sufficient. The
superior court need not reference every fact presented at trial. In re Estate of
Pouser, 193 Ariz. 574, 579, ¶ 13 (1999); see also Reid v. Reid, 222 Ariz. 204, 209,
¶¶ 18–19 (App. 2009). Rather, it must provide sufficient information to
permit meaningful review, and this court then “examine[s] the record only
to determine whether substantial evidence exists to support” its action.
Pouser, 193 Ariz. at 579, ¶ 13. Here, the superior court found grandparents
had a significant relationship with the child because the family moved into
their home when the child was an infant and lived with them for four years.
Grandparents helped care for the child throughout mother’s cancer
treatment. In weighing this “significant historical relationship” and the
other best-interests factors against father’s opposition to visitation and his
various factual allegations, the superior court determined visitation was
appropriate. The superior court is best positioned to resolve conflicting
evidence, and this court does not reweigh the evidence on appeal. Vincent
v. Nelson, 238 Ariz. 150, 155, ¶ 18 (App. 2015); Hurd v. Hurd, 223 Ariz. 48, 52,
¶ 16 (App. 2009). Accordingly, sufficient evidence supports the superior
court’s factual findings and best-interests determination.




                                         4
                          KAYSER, et al. v. YOUNG
                            Decision of the Court

       B.     Special Weight

¶15           Father next argues the superior court did not afford special
weight to his opinion against visitation. We disagree.

¶16            Two “constitutionally based principles” guide any third-
party visitation analysis. McGovern, 201 Ariz. at 177, ¶ 17. “First, ‘the court
should recognize and apply a [rebuttable] presumption that a fit parent acts
in his or her child’s best interest in . . . [making] decisions concerning
grandparent visitation.” In re Marriage of Friedman, 244 Ariz. 111, 116, ¶ 16
(2018) (quoting McGovern, 201 Ariz. at 177, ¶ 17) (alterations in original).
“Second, courts must afford some special weight to a fit parent’s
determination of whether visitation is in the child’s best interests and
significant weight to a parent’s voluntary agreement to some visitation,
albeit not as much visitation as the grandparent desires.” Id. (cleaned up).
Further, when a child has two legal parents, “each of their opinions on
visitation is entitled to ‘special weight.’” Id. at 117, ¶ 22 (citing A.R.S. § 25-
409.E). Special weight describes “the deference courts must afford a
parent’s visitation opinion, which prevents state interference with parents’
fundamental right to make decisions concerning the rearing of their
children.” Id. at 115, 116–17, ¶¶ 14, 19 (quoting Troxel v. Granville, 530 U.S.
57, 68 (2000) (plurality opinion)) (cleaned up).

¶17            In both orders, the superior court recognized it must afford
special weight to a parent’s best-interests opinion by referencing § 25-
409.E’s special-weight provision. Indeed, the superior court held a second
evidentiary hearing, in part, to provide adoptive mother an opportunity to
testify about her visitation opinion after she failed to testify at the first
hearing. At the second hearing, adoptive mother testified she would prefer
initially limiting visitation and restricting overnights. The superior court
complied with McGovern by affording her opinion “significant weight” and
reducing its earlier allocation of visitation to grandparents. See 201 Ariz. at
177, ¶ 18.

¶18           Father opposed visitation and requested the court grant only
monthly, one-hour, supervised visits with grandparents. He argued
maternal grandmother was emotionally dumping on the child, maternal
grandfather introduced the child to sexually inappropriate material, both
grandparents undermined his parenting and triggered the child’s anxiety,
and the investigator’s report showed the child was flourishing without
them. The superior court found father’s allegations were unsubstantiated
and were based on “bitterness and resentment over a real estate dispute”
that caused a rift between father and grandparents.


                                        5
                         KAYSER, et al. v. YOUNG
                           Decision of the Court

¶19            In making its findings, the superior court did not fail to accord
father’s opinion special weight. Though the superior court must give
special deference to a parent’s best-interests opinion, it need not give
special weight to alleged facts supporting a parents’ position. See Vincent,
238 Ariz. at 155, ¶ 18 (the superior court “is in the best position to judge the
credibility of witnesses and resolve conflicting evidence”).

¶20           Further, the superior court gave father’s opinion special
weight but then found animus—as opposed to the child’s best interests—
motivated father. The “amount of weight” necessary to satisfy the special-
weight requirement must be decided “on a case-by-case basis.” McGovern,
201 Ariz. at 178, ¶ 18 (citation omitted). This court will not second-guess
credibility determinations, such as the superior court’s determination
regarding father’s motivation. See Vincent, 238 Ariz. at 155, ¶ 18. The
superior court implicitly found grandparents rebutted the presumption
father was acting in his child’s best interests by opposing visitation. See
McGovern, 201 Ariz. at 177, ¶ 17. It then found the best-interests factors
overcame the special weight owed to father’s opinion, despite his
opposition to visitation. The superior court acted within its discretion in
doing so. See id. at 178, ¶ 19 (the special-weight principle “affect[s] but
do[es] not necessarily control a [superior] court’s determinations”).

¶21           In sum, the superior court did not abuse its discretion in
awarding visitation to grandparents because sufficient evidence supported
its best-interests findings, and it gave special weight to the parents’
opinions on visitation.

II.    Communication and Relocation

¶22          Father also challenges the superior court’s communication
and relocation orders. First, he argues the order requiring him to not
“unreasonably restrict the child[’s] communication” with grandparents
unconstitutionally intruded on his parental rights.

¶23           “Parents possess a fundamental liberty interest in the care,
custody, and management of their children.” Kent K. v. Bobby M., 210 Ariz.
279, 284, ¶ 24 (2005) (citing Santosky v. Kramer, 455 U.S. 745, 753 (1982)).
Ancillary orders related to a visitation order may violate a parent’s ability
to exercise parental control if they impermissibly “impinge directly on
[parents’] communication” with their children. Graville v. Dodge, 195 Ariz.
119, 128, ¶ 42 (App. 1999).

¶24        Father argues Graville supports his challenge to the
communication order. In Graville, this court struck orders requiring parents


                                       6
                         KAYSER, et al. v. YOUNG
                           Decision of the Court

“to encourage weekly telephone calls [with grandparents], to consider
[grandparents] as potential babysitters, and to refrain from discussing
custody issues with the children.” Id. This court struck those orders because
they directly impinged on parental communication. Id. But the Graville
court recognized the third-party visitation statute confers discretion to the
superior court to fashion ancillary orders to effectuate the visitation plan so
long as they “minimal[ly] interfere[ ]” with parental control. Id. It applied
that principle in upholding orders for the parents to “provide
[grandparents] with telephone number and address changes and to keep
[them] informed about important events” because they were minimally
intrusive. Id.

¶25           Here, the superior court’s communication order resembles
the minimally intrusive orders from Graville. The superior court did not
co-opt father’s parental authority by ordering father to engage in specific
forms of communication with his child. Instead, it prohibited him from
presenting an active and unreasonable obstacle to his child’s contact with
grandparents. We cannot say the requirement is overly intrusive or facially
unconstitutional. See id.

¶26           Next, father argues the superior court abused its discretion
when it ordered him to comply with § 25-408’s relocation requirements.
Grandparents concede the error. Indeed, this court has held § 25-408 does
not apply to grandparent visitation. Sheehan v. Flower, 217 Ariz. 39, 40–43,
¶¶ 10–18 (App. 2007). Accordingly, we vacate the superior court’s order
requiring father to comply with § 25-408 before he relocates.

III.   Attorney Fees in the Superior Court

¶27           Finally, father challenges the superior court’s attorney-fee
award, saying (1) the superior court may not award attorney fees under
§ 25-324.A to the party with greater financial resources absent extreme
unreasonableness, and (2) father did not take unreasonable litigation
positions. Because our resolution of his second argument is dispositive, we
do not address the first.

¶28          Section 25-324.A vests the superior court with discretion to
award attorney fees “after considering the financial resources of both
parties and the reasonableness of the positions each party has taken
throughout the proceedings.” This court reviews an award of attorney fees
under § 25-324 for abuse of discretion. Rinegar v. Rinegar, 231 Ariz. 85, 90,
¶ 22 (App. 2012). In doing so, this court will “defer to the [superior] court’s




                                      7
                         KAYSER, et al. v. YOUNG
                           Decision of the Court

factual findings so long as there is competent evidence to support them.”
Quijada v. Quijada, 246 Ariz. 217, 222, ¶ 13 (App. 2019).

¶29            Father argues he did not take unreasonable positions in the
superior court. The superior court disagreed, finding father’s positions
unreasonable because he failed to call adoptive mother as a witness at the
first hearing “despite the statutory priority given to the preferences of legal
parents,” he was fixated on an immaterial real-estate dispute, and he “acted
like a ‘dictator’” in depriving grandparents of visitation with their
grandchild.

¶30           The record shows father failed to call adoptive mother at the
first evidentiary hearing, which partially created the need for a second
evidentiary hearing and further litigation. But the superior court’s other
reasonableness findings relate to positions father took before this litigation
commenced. Section 25-324.A requires the court to consider whether a
party’s positions during—not before—litigation were reasonable.

¶31           By basing the attorney-fee award, in part, on actions father
took outside of and before this litigation, the superior court abused its
discretion. See Engstrom, 243 Ariz. at 471, ¶ 4. Accordingly, we vacate and
remand the attorney-fee award.

                             ATTORNEY FEES

¶32           Both parties request attorney fees on appeal under A.R.S.
§ 25-324. Grandparents are self-represented litigants and are not entitled to
attorney fees. See Munger Chadwick, P.L.C. v. Farwest Dev. and Constr. of the
Sw., LLC, 235 Ariz. 125, 126, ¶ 5 (App. 2014). Consistent with the above
analysis, this court may award attorney fees after consideration of the
financial resources and the reasonableness of the parties’ legal positions.
A.R.S. § 25-324. Grandparents did not take unreasonable positions in this
appeal. We lack information on the parties’ current financial status but
acknowledge father historically has fewer resources than grandparents.
After considering the relevant factors, we decline to award father his
attorney fees. As the principally successful party on appeal, we award
grandparents their costs upon compliance with ARCAP 21. See A.R.S. § 12-
341.




                                      8
                       KAYSER, et al. v. YOUNG
                         Decision of the Court

                             CONCLUSION

¶33           We affirm the superior court’s visitation and communication
orders. We vacate and remand the attorney-fee order, and we vacate the
relocation order.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      9